            Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 1 of 17



                    IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF THE DISTRICT OF COLUMBIA




 TOMAS ALVAREZ
 10616 Hockberry Way
 Beltsville, MD 20705

 and
                                                     Case No. [_______]
 ERIKA AQUINO
 2020 Lewisdale Drive                                Collective Action Complaint
 Hyattsville, MD 20783,

 On Behalf of Themselves and All Others
 Similarly Situated,

                     Plaintiffs,

              v.

 CAPITOL DRYWALL, INC.
 7871 Beechcraft Avenue, Suite 100,
 Gaithersburg, MD 20879,

 EAST COAST DEVELOPERS, LLC
 18219-D Flower Hill Way
 Gaithersburg, MD 20789

 and

 GABRIEL MONTECINOS
 7429 Rosewood Manor Lane
 Gaithersburg, MD 20882,

                     Defendants.



                           COLLECTIVE ACTION COMPLAINT

       Plaintiffs Tomas Alvarez (“Mr. Alvarez”) and Erika Aquino (“Ms. Aquino”), by and

through undersigned counsel, on behalf of themselves and all others similarly situated, bring this
             Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 2 of 17



Collective Action Complaint against defendants Capitol Drywall, Inc. (“Capitol Drywall”), East

Coast Developers, LLC (“ECD”), Gabriel Montecinos (“Mr. Montecinos”), and together with

Capitol Drywall and ECD, “Defendants,” to recover unpaid wages, liquidated damages, reasonable

attorney’s fees, costs, and other relief as appropriate under: Section 16(b) of the Federal Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq. (the “FLSA”); Section 32-1012(b)

of the D.C. Minimum Wage Act Revision Act, D.C. Code §§ 32-1001 et seq. (the “DCMWA”);

the D.C. Wage Payment and Collection Law, D.C. Code §§ 32-1301 et seq. (the “DCWPCL”);

and District of Columbia common law.

       All allegations made in this complaint are based on Plaintiffs’ current knowledge,

information, and belief, and are subject to amendment based on developments made during

discovery.

                                PARTIES AND JURISDICTION

       1.      Plaintiff Mr. Alvarez resides in the State of Maryland and was employed by

Defendants as a drywall finisher from March 2, 2017, to March 17, 2017.

       2.      Plaintiff Ms. Aquino resides in the State of Maryland and was employed by

Defendants as a drywall finisher from March 6, 2017, to March 17, 2017.

       3.      Throughout their respective employment terms, Plaintiffs performed various

drywall finishing tasks at a luxury residential construction site located at 2501 M Street NW,

Washington, D.C. 20037.

       4.      At all times relevant to this action, Plaintiffs were employees engaged in commerce

within the meaning of the FLSA.

       5.      On information and belief, defendant Capitol Drywall is a Maryland corporation,

organized in 1996, with its principal place of business in Maryland. At all times relevant to this



                                                  2
             Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 3 of 17



action, Capitol Drywall operated continuously in the District of Columbia and the surrounding

states, performing construction work and related services.

       6.      Capitol Drywall is an enterprise engaged in interstate commerce within the meaning

of the FLSA, and is an employer of Plaintiffs within the meaning of the FLSA, the DCMWA and

the DCWPCL.

       7.      On information and belief, Defendant ECD is a Maryland limited liability company,

organized in 2013, with its principal place of business in Maryland. At all times relevant to this

action, ECD operated continuously in the District of Columbia and the surrounding states,

performing construction work and related services.

       8.      ECD is an enterprise engaged in interstate commerce within the meaning of the

FLSA and is an employer of Plaintiffs within the meaning of the FLSA, the DCMWA and the

DCWPCL.

       9.      Defendant Mr. Montecinos resides in the State of Maryland. Mr. Montecinos is the

founder, president, and owner of ECD, and has exerted a substantial amount of control over

significant aspects of the company’s day-to-day operations in the District of Columbia and

surrounding states during all relevant time periods.

       10.     Mr. Montecinos is an employer of Plaintiffs within the meaning of the FLSA, the

DCMWA, and the DCWPCL.

       11.     The unlawful acts charged in this Complaint were committed by Defendants and/or

Defendants’ officers, agents, employees, or representatives while actively engaged in the

management of Defendants’ businesses or affairs and with the authorization of Defendants.

       12.     This Court has jurisdiction over Defendants pursuant to Section 16(b) of the FLSA,

29 U.S.C. § 216(b), and 28 U.S.C. § 1337, relating to “any civil action or proceeding arising under



                                                 3
                Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 4 of 17



any Act of Congress regulating commerce.” Subject matter jurisdiction is invoked under 28 U.S.C.

§ 1331.

          13.    This Court has supplemental jurisdiction over Plaintiffs’ claims pursuant to District

of Columbia law under 28 U.S.C. § 1367(a) because those claims arise from a common set of

operative facts and are so related to the claims in the action within the original jurisdiction of the

Court that they form part of the same case or controversy.

          14.    Venue is proper pursuant to 28 U.S.C. § 1391.

                             COLLECTIVE ACTION COMPLAINT

          15.    This action is brought as a collective action pursuant to the FLSA, 29 U.S.C.

§ 216(b), the DCMWA, D.C. Code § 32-1012(a), and the DCWCPL, D.C. Code § 32-1308(a), by

Plaintiffs, on behalf of themselves and all other employees similarly situated, based on

employment with Defendants as non-exempt, hourly-paid or salaried employees between

November 1, 2015, and the date of the final disposition of this action (the “Relevant Period”), to

recover lost wages, liquidated damages, interest, attorneys’ fees, costs, and all other relief as

appropriate for Defendants’ willful statutory violations.

          16.    Plaintiffs have each given their written consent to be party plaintiffs in this action

under the FLSA, 29 U.S.C. § 216(b), the DCMWA, D.C. Code § 32-1012(a), and the DCWCPL,

D.C. Code § 32-1308(a). Plaintiffs’ consents are appended to this Complaint as Attachments 1

and 2.




                                                   4
                Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 5 of 17



                                               FACTS

                         Defendant Capitol Drywall’s Status as Employers

          17.    Defendant Capitol Drywall is “one of the leading and fastest growing commercial

drywall contractors in the Washington, D.C. metropolitan area.”1 Capitol Drywall provides

construction services including drywall installation, interior and structural metal stud framing,

thermal and acoustical insulation and general carpentry for major residential and commercial

construction projects.

          18.    On information and belief, Capitol Drywall uses various staffing companies and

subcontractors to provide labor for its construction projects in the Washington, D.C. metro area.

          19.    The use of staffing companies, also known as labor brokers, is an increasingly

common means for construction subcontractors to attempt to undercut their competitors’ prices by

avoiding compliance with fair labor statutes, such as the FLSA.2

          20.    On information and belief, at all relevant times, Defendant Capitol Drywall had an

annual gross-income volume of business of over $500,000, and at least two employees who were



1
    Capitol Drywall, Inc., http://www.capitol-drywall.com/ (last visited Oct. 1, 2018).
2
  See, e.g., Catherine Ruckelshaus et al., National Employment Law Project, Who’s the Boss:
Restoring Accountability for Labor Standards in Outsourced Work (May 2014),
http://www.nelp.org/content/uploads/2015/02/Whos-the-Boss-Restoring-Accountability-Labor-
Standards-Outsourced-Work-Report.pdf (“Business outsourcing is on the rise, through practices
such as multi-layered contracting, use of staffing or temp firms, franchising, misclassifying
employees as independent contractors, and other means. . . . Lead companies that outsource
distance themselves from the labor-intensive parts of their businesses and their responsibilities
for those workers.”); Lydia DePillis, Department of Labor Sends Warning Shot to Clients of
Temp Staffing Agencies, Wash. Post, Jan. 20, 2016,
https://www.washingtonpost.com/news/wonk/wp/2016/01/20/department-of-labor-sends-
warning-shot-to-clients-of-temp-staffing-agencies/?utm_term=.243bbbf53369 (“Subcontracting,
outsourcing, and the use of staffing agencies allows businesses to inexpensively scale up and
scale down their labor needs, without the extra hassle and liability of adding payroll. But it also
adds another layer between workers and the bosses who call the shots, shielding managers from
responsibility when the labor provider doesn’t follow the law.”).

                                                   5
               Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 6 of 17



engaged in interstate commerce or who handle, sell, or otherwise work on goods or materials that

have moved in interstate commerce.

         21.    On information and belief, in early 2016, Defendant Capitol Drywall was

contracted to perform construction duties on a new luxury apartment building being erected at

2501 M Street NW, Washington, DC 20037. The building has since been completed and is now

known as “2501 M.”

         22.    According to the building’s website, 2501 M’s apartments “sparkle with high-end

features,” including “[e]xpansive private terraces and balconies with Italian wood-effect porcelain

tile” and “[p]rivate porte-cochere drop-off.”3 Two-bedroom apartments in 2501 M are currently

for sale at prices ranging between $1.2 million and $2.6 million.4

         23.    Defendant Capitol Drywall provided supervisors, including an individual, whom

the Plaintiffs knew as Raul or Raul Jose (hereinafter “Raul”), to manage work at 2501 M. On

information and belief, Raul is an employee of Defendant Capitol Drywall.

         24.    Raul and other supervisors oversaw Plaintiffs and the other drywall finishers at the

2501 M worksite.

         25.    At the beginning of each workday, Plaintiffs reported to their supervisors, including

Raul, for instructions.

         26.    Throughout the day, Raul and other supervisors moved through the worksite,

observing the work of the finishers, assigning new tasks, and correcting them if they were not

doing the work to Capitol Drywall’s standards.




3
 2501 Residences on M Street, http://www.2501m.com/features/ (last visited Oct. 1, 2018); id.,
http://www.2501m.com/amenities/.
4
    DC Condo Boutique, http://www.dccondoboutique.com/2501-m.php (last visited Oct. 1, 2018).

                                                  6
                Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 7 of 17



          27.    Raul and the other supervisors had authority to send Plaintiffs and other employees

home if they felt the work did not meet Capitol Drywall’s standards.

          28.    Capitol Drywall provided materials such as nails and drywall for the 2501 M

workers. The drywall finishers provided their own hand tools, such as hammers and drills.

                        Defendant East Coast Developers, LLC Generally

          29.    Defendant ECD is “one of the tri-state area’s premier drywall contractors” and

employs over 100 workers.5 ECD operates as a staffing agency or labor broker, employing

individuals to perform work on construction projects for other companies. On information and

belief, Defendant ECD does not operate its own construction sites but only staffs other companies’

construction sites as a subcontractor or labor broker. Defendant ECD assigns the employees to

work at various sites with different companies.

          30.    On information and belief, at all relevant times, Defendant ECD had an annual

gross income volume of business of over $500,000 and at least two employees who are engaged

in interstate commerce or who handle, sell, or otherwise work on goods or materials that have

moved in interstate commerce.

          31.    On information and belief, after contracting to perform construction duties for 2501

M, Defendant Capitol Drywall hired Defendant ECD as a subcontractor for the project.

          32.    Defendant ECD’s owner and president, Defendant Montecinos, recruits employees

by word-of-mouth and personal outreach. Mr. Montecinos has the final say as to whether

individuals are hired to work for ECD, where they are assigned to work, when they work, and how

much they are paid.




5
    East Coast Developers, http://www.eastcoastdevelopersllc.com/ (last visited Oct. 1, 2018).

                                                  7
              Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 8 of 17



        33.     Defendant ECD, through Defendant Montecinos, hired Plaintiffs to work at the

2501 M worksite.

        34.     Defendant ECD, through Defendant Montecinos, agreed to pay Plaintiffs at an

hourly rate, irrespective of the cost, success, or failure of the project.

        35.     The rate of pay for each Plaintiff was determined by Defendant Montecinos upon

hire.

        36.     Defendant ECD determined Plaintiffs’ work schedule. ECD’s foremen had

authority to, and did in fact, set the employees’ required hours. Plaintiffs worked eight hours a day,

at least five days a week.

        37.     On information and belief, Defendant ECD employed two foremen, John Drury and

Pedro (whose last name is unknown to Plaintiffs), at the 2501 M worksite.

        38.     The ECD foremen arrived at the worksite each morning and conferred with Capital

Drywall supervisors including Raul. After this conversation, supervisors, including Raul, assigned

tasks to Plaintiffs and the other workers.

        39.     On information and belief, supervisors such as Raul, as the representatives of

Defendant Capitol Drywall, had ultimate authority to direct and control Plaintiffs and the other

workers.

        40.     Defendants ECD and Capitol Drywall were jointly responsible for keeping track of

Plaintiffs’ hours. Plaintiffs signed in at the beginning of each workday on a sign-in sheet labeled

with Defendant Montecinos’s name. After Plaintiffs had signed in, Pedro, ECD’s foreman,

transcribed the information on the sheet with a tablet computer.

        41.     Plaintiffs, trusting that Defendant ECD’s foreman would keep accurate records,

kept only intermittent records of their own hours. The dates and times stated by Plaintiffs in this



                                                   8
              Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 9 of 17



Complaint are based on Plaintiffs’ best memory and limited records of the time they worked for

Defendants.

        42.    On information and belief, Defendant Montecinos communicated with Plaintiffs

using means including telephone and text message to provide them information regarding how and

when they would be paid for their work, in some cases assuring them that they would be paid.

                           Plaintiffs’ Employment by Defendants

        Tomas Alvarez

        43.    Defendants employed Plaintiff Tomas Alvarez from March 2, 2017, to March 17,

2017.

        44.    Defendant Montecinos determined that Mr. Alvarez would be paid $19 per hour.

        45.    At the direction of Defendant Montecinos, Mr. Alvarez reported to the 2501 M

worksite on March 2, 2017, and worked eight (8) hours that day. On March 3, 2017, Mr. Alvarez

was sent to a different worksite in Reston, Virginia, where he was not given any work. On March

6, 2017, Mr. Alvarez returned to the 2501 M worksite, worked there eight (8) hours that day, and

eight (8) hours each subsequent business day through March 17, 2017.

        46.    From March 2 to March 17, 2017, Mr. Alvarez worked 88 unpaid hours, for which

Defendants owed him $1,672 (88 hours at the regular rate of $19 per hour).

        Erika Aquino

        47.    Defendants employed Plaintiff Erika Aquino from March 6, 2017, to March 17,

2017.

        48.    Defendant Montecinos determined that Ms. Aquino would be paid $19 per hour.

        49.    Ms. Aquino reported to the 2501 M worksite on March 6, 2017, and worked there

eight (8) hours that day and each subsequent business day through March 17, 2017.



                                               9
             Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 10 of 17



       50.     From March 6 to March 17, 2017, Ms. Aquino worked 80 hours, for which

Defendants owed her $1,520 (80 hours at the regular rate of $19 per hour). However, Defendants

paid her for only 40 hours of work ($760).

                                 Collective Action Allegations

       51.     Defendants required Plaintiffs and similarly situated employees to work without

pay.

       52.     Defendants had an obligation under the FLSA to pay their employees at least $7.25

per hour.

       53.     Defendants had an obligation under the DCMWA to pay their employees no less

than the applicable District of Columbia minimum wage.

       54.     Defendants had an obligation under the DCWPCL to pay their employees all wages

due for work performed.

       55.     Despite Defendants’ obligations under relevant wage and hour laws, Defendants

intentionally created and implemented a system through which they denied Plaintiffs and similarly

situated employees minimum wages and wages due for work performed.

       56.     Defendants’ compensation policies set forth above constitute willful, knowing, and

intentional violations of the FLSA, the DCMWA and the DCWPCL.

       57.     Defendants authorized, assented to, or were aware of these violations and the work

performed by the Plaintiffs and similarly situated employees.

       58.     At no time did Plaintiffs perform work that meets the definition of exempt work

under the FLSA or DCMWA.

       59.     The collective action that Plaintiffs propose to maintain under the FLSA, 29 U.S.C.

§ 216(b), the DCMWA, D.C. Code § 32-1012(b), and the DCWPCL, D.C. Code § 32-



                                               10
                Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 11 of 17



1308(a)(1)(C)(iii), includes all similarly situated employees who are or have been employed by

Defendants as non-exempt, hourly-paid or salaried employees who were not paid at least the

applicable District of Columbia minimum wage for each hour they worked during the Relevant

Period.

          60.     During the Relevant Period, the duties and responsibilities of the jobs held by

employees similarly situated to the Plaintiffs were the same or substantially similar to the duties

and responsibilities of the jobs held by the Plaintiffs, in that all employees performed a variety of

construction, carpentry, and drywall finishing jobs.

          61.     During the Relevant Period, the harms suffered by employees similarly situated to

the Plaintiffs were the same or substantially similar to those suffered by the Plaintiffs, in that all

such employees are and were subject to the Defendants’ unlawful compensation policies and

practices described in this Complaint.

          62.     Accordingly, all members of the proposed collective action are “similarly situated”

within the meaning of the FLSA, 29 U.S.C. § 216(b), the DCMWA, D.C. Code § 32-1012(b), and

the DCWPCL, D.C. Code § 32-1308(a)(2), and are therefore entitled to proceed on a collective

basis.

          63.     The Plaintiffs are aware of other similarly situated employees: (1) who were

employees of Defendants; (2) who were not paid as prescribed by law by Defendants; and (3) who

had their wages unlawfully withheld by Defendants.

                                       CAUSES OF ACTION

                                  COUNT I
         VIOLATION OF THE FEDERAL FAIR LABOR STANDARDS ACT (FLSA) –
                              MINIMUM WAGE

          64.     Plaintiffs re-allege and incorporate by reference the allegations set forth in

paragraphs 1 – 63 above.

                                                  11
               Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 12 of 17



         65.     At all times relevant to this complaint, Section 206 of the Fair Labor Standards Act

provided that “[e]very employer shall pay to each of his employees who in any workweek is . . .

employed in an enterprise engaged in commerce . . . wages at . . . $7.25 an hour.”

         66.     Plaintiffs, and all others similarly situated, were “employees” and Defendants were

their “employers” under the FLSA, 29 U.S.C. § 203.

         67.     Plaintiffs, and all others similarly situated, were “employed in an enterprise

engaged in commerce” under the FLSA, 29 U.S.C. § 203.

         68.     The FLSA required Defendants to pay Plaintiffs, and all others similarly situated,

at least $7.25 for each hour they worked.

         69.     As set forth above, Defendants failed to pay Plaintiffs, and all others similarly

situated, any wages at all during part or all of the employment of Plaintiffs and others similarly

situated, to the injury of Plaintiffs and all others similarly situated, and are thus jointly and

severally liable to Plaintiffs, and all others similarly situated, for damages.

         70.     Defendants’ violations of the FLSA were repeated, willful, intentional, and in bad

faith.

         71.     WHEREFORE, Defendants are liable to Plaintiffs, and all other similarly situated

employees, under the FLSA, 29 U.S.C. § 216(b), for all unpaid wages, plus an equal amount in

liquidated damages, interest (both pre- and post- judgment), attorney’s fees, costs, and any other

and further relief this Court deems appropriate.

                               COUNT II
    VIOLATION OF THE D.C. MINIMUM WAGE ACT REVISION ACT (DCMWA) –
                            MINIMUM WAGE

         72.     Plaintiffs re-allege and incorporate by reference the allegations set forth in

paragraphs 1 – 71 above.



                                                   12
             Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 13 of 17



       73.     Section 32-1003(a)(5)(A) of the DCMWA, as amended by § 2(b) of the Fair Shot

Minimum Wage Amendment Act of 2016, provides that “the minimum hourly wage required to

be paid to an employee by an employer shall be as of : (i) July 1, 2016: $11.50; (ii) July 1, 2017:

$12.50.”

       74.     Plaintiffs, and all others similarly situated, were “employees” and Defendants were

their “employers” under the DCMWA, D.C. Code § 32-1002.

       75.     The DCMWA required Defendants to pay Plaintiffs, and all others similarly

situated, no less than the applicable District of Columbia minimum wage for each hour they

worked.

       76.     As set forth above, Defendants failed to pay Plaintiffs, and all others similarly

situated, any wages at all during part or all of the employment of Plaintiffs and all others similarly

situated, to the injury of Plaintiffs and all others similarly situated, and are thus jointly and

severally liable to Plaintiffs, and all others similarly situated, for damages.

       77.     Defendants’ violations of the DCMWA were repeated, willful, intentional, and in

bad faith.

       78.     WHEREFORE, Defendants are liable to Plaintiffs, and all other similarly situated

employees, under the DCMWA, D.C. Code § 32-1012(b), for all unpaid wages, plus liquidated

damages equal to treble the amount of the unpaid wages, interest (both pre- and post- judgment),

attorney’s fees, costs, and any other and further relief this Court deems appropriate.

                             COUNT III
VIOLATION OF THE D.C. WAGE PAYMENT AND COLLECTION LAW (DCWPCL) –
                          UNPAID WAGES

       79.     Plaintiffs re-allege and incorporate by reference the allegations set forth in

paragraphs 1 – 78 above.



                                                  13
             Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 14 of 17



       80.     Plaintiffs, and all others similarly situated, were “employees” and Defendants were

their “employers” under the DCWPCL, D.C. Code § 32-1301.

       81.     The DCWPCL, D.C. Code § 32-1302, required Defendants to pay Plaintiffs, and

all others similarly situated, all wages due for work performed.

       82.     As set forth above, Defendants failed to pay Plaintiffs, and all others similarly

situated, any wages at all during part or all of the employment of Plaintiffs and others similarly

situated, to the injury of Plaintiffs and all others similarly situated, and are thus jointly and

severally liable to Plaintiffs, and all others similarly situated, for damages.

       83.     Defendants’ violations of the DCWPCL were repeated, willful, intentional, and in

bad faith.

       WHEREFORE, Defendants are liable to Plaintiffs and all others similarly situated under

the DCWPCL, D.C. Code § 32-1308(a), for their unpaid wages, liquidated damages equal to treble

the amount of unpaid wages, interest (both pre- and post- judgment), attorneys’ fees, costs, and

any other and further relief this Court deems appropriate.



                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and other similarly situated,

respectfully request that the Court:

       A.      Declare this action to be maintainable as a collective action pursuant to the FLSA,

       29 U.S.C. § 216(b), the DCMWA, D.C. Code § 32-1012(b), and the DCWPCL, D.C. Code

       § 32-1308(a)(1)(C)(iii), and direct Defendants to provide to Plaintiffs a list of all persons

       employed by them as hourly and salaried employees during the Relevant Period, including

       the last known street address, email address, and telephone number(s) of each such person,



                                                  14
     Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 15 of 17



so that Plaintiffs can give such persons notice of this action and an opportunity to make an

informed decision about whether to participate in it;

B.     Determine the damages sustained by the Plaintiffs and all similarly situated

employees during the Relevant Period as a result of Defendants’ willful and intentional

violations of the FLSA, 29 U.S.C. § 207(a), and the DCMWA, D.C. Code § 32-1003(c),

and award such back pay against Defendants in favor of Plaintiffs and all similarly situated

employees, plus liquidated damages in an additional equal amount pursuant to 29 U.S.C. §

216(b) and liquidated damages equal to treble the amount of unpaid wages pursuant to D.C.

Code § 32-1012(b), plus such pre-judgment interest as may be allowed by law;

C.     Determine the damages sustained by Plaintiffs and all similarly situated employees

during the Relevant Period as a result of Defendants’ willful and intentional violations of

the DCWPCL and award all appropriate damages resulting therefrom to Plaintiffs and all

similarly situated employees, including but not limited to liquidated damages equal to

treble the amount of unpaid wages pursuant to the DCWPCL, D.C. Code § 32-

1308(a)(1)(A)(ii);

D.     Determine the damages sustained by Plaintiffs, and all similarly situated

employees, during the Relevant Period as a result of Defendants’ willful and intentional

violations of the FLSA, 29 U.S.C. § 215(a)(2), and award all appropriate damages resulting

therefrom to Plaintiffs and similarly situated employees pursuant to 29 U.S.C. § 216(b);

E.     Determine that injunctive relief is appropriate as to the Plaintiffs and all similarly

situated employees, and enjoin Defendants from continuing to violate the DCMWA and

the DCWPCL;




                                        15
     Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 16 of 17



F.     Award Plaintiffs their costs and disbursements of this suit, including, without

limitation, reasonable attorneys’ fees, accountants’ fees, investigators’ fees, experts’ fees,

and other associated costs; and

G.     Grant Plaintiffs and all similarly situated employees such other and further relief as

this Court may deem just and proper.




                                         16
          Case 1:18-cv-02540 Document 1 Filed 11/02/18 Page 17 of 17



Dated: November 2, 2018             Respectfully submitted,

                                    By: /s/ Kevin Metz
                                    Kevin Metz, Bar No. 494087
                                    kevin.metz@lw.com
                                    Sian Jones (admission forthcoming)
                                    sian.jones@lw.com
                                    Zachary Arnold (admission forthcoming)
                                    zachary.arnold@lw.com
                                    LATHAM & WATKINS LLP
                                    555 Eleventh Street NW, Suite 1000
                                    Washington, DC 20004
                                    Phone: (202) 637-2200
                                    Fax: (202) 637-2201

                                    Daniel A. Katz, Bar No. 447412
                                    Daniel_Katz@washlaw.org
                                    WASHINGTON LAWYERS’ COMMITTEE FOR
                                    CIVIL RIGHTS AND URBAN AFFAIRS
                                    11 Dupont Circle NW, Suite 400
                                    Washington, DC 20036
                                    Phone: (202) 319-1000
                                    Fax: (202) 319-1010


                                    Counsel for Plaintiffs Alvarez and Aquino




                                      17
